Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 1 of 25 Page ID #6




3044457-LRB/PCN

            IN THE UNITED STATES DISTRICT COURT FOR THE
           SOUTHERN DISTRICT OF ILLINOIS, BENTON DIVISION

THOMAS NEWTON GORDON, Sr.               )
                                        )
                  Plaintiff,            )
                                        )
                                        )   Court No.
V.                                      )

RAMON GUERRERO and                      )
SYSTEM TRANSPORT INC.,                  )
                                        )
                          Defendants.   )

     EXHIBITS A THROUGH E TO DEFENDANTS' NOTICE OF REMOVAL
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 2 of 25 Page ID #7




  IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT FOR WILLIAMSON
                           COUN TY ILLINOIS

                                                 )
  Thomas Newton Gordon, Sr.                      )       JURY TRIAL DEMANDED
      Plaintiff,                                 )
                                                 )
     -VS-                                        )       Claim#:
                                                 )
  Ramon Guerrero,                                )
  and                                            )
  System Transport, Inc.,                        )
       Defendants.                               )

                               Complaint for Damages


          Comes now the Plaintiff, Thomas Newton Gordon, Sr., represented by the

  undersigned counsel and sets forth the following:

     1. Plaintiff, Thomas Newton Gordon, Sr. (hereinafter Plaintiff"), is a resident of

          Citrus County, in the State of Florida, and is a Citizen of the United States.

          Plaintiff is seventy-three (73) years old. He currently resides at 9065 North

          Golfview Drive, Citrus Springs, Florida, 34434.

     2. Defendant, Ramon Guerrero (hereinafter "Driver" or collectively as

          Defendants"), upon information and belief is the employee of named co-

          Defendant, System Transport, Inc. as a interstate transport, and believes to have a

          permanent address for service is 1695 W Cochran St., Tucson, AZ 85746-1320.

     3.     Defendant, System Transport, Inc. (Hereinafter "Company" collectively as

          "Defendants), upon information and belief is a company with its principal place

          of business in the County of Spokane, State of Washington. Upon the belief of



                                          DEFENDANT'S
                                      2     EXHIBIT
                                      1       f]
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 3 of 25 Page ID #8




        Plaintiff, Defendant currently operates from a physical address located at 7405

        South Hayford Road, Cheney, Washington, 99004.

                                   Jurisdiction and Venue

     4. This court has jurisdiction over this matter pursuant to the Illinois Code of Civil

        Procedure, 735 Ill. Comp. Stat. 5/2-101, et. seq., more specifically among other

        sections 735 Ill. Comp. Stat. 5/2-208 and 735 Ill. Comp. Stat. 5/2-209. The events

        occurred in Williamson County, State of Illinois. As the events occurred in

        Williamson County, this court possesses jurisdiction and is the proper venue to

        hear this dispute.

                                 Facts Common to All Counts

     5. On the afternoon of July 16, 2019, at approximately 4:30 p.m., Plaintiff was

        driving his 1998 Mazda Proteg& on Interstate 57 Southbound, through the

        construction zone located near mile marker sixty (60) in Williamson County,

        State of Illinois.

     6. Driver on or about the same time was driving a 2013 Kenworth T660 semi-tractor

        trailer, owned or leased by Company for the benefit of its business, on Interstate

        57 Southbound, through the construction zone located near the sixty (60) mile

        marker in Williamson County, State of Illinois, coming up rapidly upon the rear

        of Plaintiffs vehicle.
               I
     7. Plaintiff was at all times following the Rules of the Road and applicable laws

        concerning traffic conditions pursuant to 625 Illinois Compiled Statute Act 5,

        Chapter 11, et seq., as he was observing a reasonable speed in observance of the
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 4 of 25 Page ID #9




        construction zone he was traveling within, pursuant to the mandates of 625 Ill.

        Com[. Stat. 5/11-601(a).

     8. Plaintiff looked up in the review mirror to see Driver barreling at him and his wife

        at a high rate of speed.

     9. Plaintiff then realized that Defendant was not attempting to adjust his speed as to

        account for being in a construction zone or in consideration of the dense nature of

        the traffic he was quickly approaching, as was legally required of Defendant. By

        the time that Plaintiff had any indication there would be a collision, he could only

        brace himself for impact. He had not time to warn his wife of the first crash of

        the semi into his car's rear bumper.

     10. Plaintiff had no ability or clear chance to avoid the collision with Driver, after the

        latter failed to utilize caution as he approached the dense traffic and construction

        zone on Southbound Interstate 57. Plaintiff had no reason to believe that Driver

        would fail to obey the reasonable Rules of the Road and all other laws of Illinois

        in his operation of Company's semi.

     11. As horrifying as it was to be struck once by a semi moving at a high rate of speed,

        Driver's careless conduct was not over. Plaintiff continued to watch in his

        rearview mirror, this time have adequate notice to warn his wife to brace for

        impact, as Driver careened into Plaintiffs rear bumper for a second time.

     12. As Plaintiff was struck from behind while reasonably observing and complying

        with the Rules of the Road and accounting for the traffic within the construction

        zone, there was nothing he could have done to avoid either collision collision.
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 5 of 25 Page ID #10




      13. Driver disregard the Rules of the Road, causing both collisions with the vehicle

         Plaintiff was driving.

      14. It is unkn own how fast Driver was traveling at the time of the accident, but it is

         known that speed was more than the posted speed limit being observed by

         Plaintiff.

      15. Driver's front and side view(s) were unobstructed, and the accident was not

         caused due to any visual obstructions to the Driver, other than those that would

         have come from his failing to observe a reasonable following distance.

      16. The collision is not in any way attributable to weather conditions at the time of

         impact.

      17. Illinois State Police responded but the patrolman refused to write a report,

         because it was going to take too long when he personally felt the damage cause

         was not worth his time. He returned to the weigh station from which he had

         responded after having the parties exchanged information.

      18. The Plaintiff did suffer permanent and serious injury as a result of the collision.

                                     Count 1: Negligence

      19. Plaintiff restates and reaffirms paragraphs one (I) through (16) above, as if the

         same were wholly set out herein.

     20. Driver had a duty to observe reasonable care, drive within the speed limits, and

         operate his vehicle according to the Rules of the Road under Illinois law.

     21. Driver also had a duty to keep and maintain a proper lookout when driving on a

         roadway. See. Guy v. Steurer, 239 Ill. App. 3d 304,606 N.E.2d 852 (1992)( a

         driver has a duty to keep proper lookout, observe due care, and drive as prudent
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 6 of 25 Page ID #11




         person would to avoid collision when danger is discovered, or should have been

         discovered by exercise of reasonable care.)

     22. Driver had a heightened duty to be mindful of hazards while operating the

         Company's semi on Highway 57 at or about mile marker 60 in Williamson

         County. See. Id.

     23. Driver breached his duty to not follow another vehicle more closely than is

         reasonable and prudent, having due regard for the speed of such vehicles and the

         traffic upon and the condition of the highway. 625 Ill. Comp. Stat. 5/11-710.

     24. Driver breached his duties to: operate his vehicle upon any highway of this State

         at a speed which was not greater than is reasonable and proper with regard to

        traffic conditions and the use of the highway, and to refrain from action that

         endangers the safety of any person or property of another. 625 Ill. Comp. Stat.

         5/11-601.

     25. As a direct and proximate result of Driver's breach of duty, Plaintiff has incurred

         and continue to incur significant physical and emotional injuries.

     26. As a direct and proximate cause of Driver's breach of duty Plaintiff has been in

        pain resulting from the accident.

     27. In an attempt to treat his injuries and lessen the pain, Plaintiff has sought the

         services of hospitals, physicians, medical technicians, and other medical

        personnel for treatment, medications, and other medical services thereby incurring

         medical expenses.
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 7 of 25 Page ID #12




     28. Plaintiffs will require additional medical care and treatment in the future to treat

        the aforementioned injuries incurred as a direct and proximate result of this

        accident.

                                   Count 2: Negligence in Hiring

     29. Plaintiff restates and reaffirms paragraphs one (1) through (26) above, as if the

         same were wholly set out herein.

     30. To the extent that Defendants might claim Driver's negligence was outside of the

         scope of his employment, Defendants are thereby responsible for the negligent

        acts of hiring and retention of Driver. See. 's Doe v. Catholic Bishop of Chicago,

        2017 IL App (1st) 162388, 82 N.EJd 1229, reh'g denied (Aug. 18, 2017), appeal

        denied, 94 N.E.3d 649 (Ill. 2018). See also. Carter v. Skokie Valley Detective

        Agency, Ltd., 628 N.E.2d 602, 604 (Ill. App. Ct. 1993); Anicich v. Home Depot

        U.S.A. Inc, 852 F.3d 643, 649 (7th Cir. 2017); Van Home v. Muller, 705 N.E.2d

        898,905 (Ill. 1999); RESTATEMENT (SECOND) OF AGENCY§ 219(1)

        (1958); see, e.g., Pyne v.Witmer, 543 N.E.2d 1304, 1308 (Ill. 1989).

     31. Whether the failure of Company lies in the its actions of negligent hiring,

        negligent retention, or negligent supervision has no significant distinction under

        Illinois law. To the extent that road rage or other reason would explain Driver's

        violent behavior as being outside of the scope of his employment, Company

        would be responsible for the negligent hiring, retention, and/or supervision of

        Driver. See. Zahl y. Krupa, 927 N.E.2d 262,283 (Ill. App. Ct. 2010) (citing Van

        Home, 705 N.E.2d at 904).
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 8 of 25 Page ID #13




     32. At all relevant times hereto, Driver was operating a semi-tractor-trailer entrusted

        to him and/or operated by him by for the benefit of the Company with the hauling

         and/or use of Company's chattel to meet a Company objective.

     33. Driver at the time of the two collisions operated Company's semi-tractor-trailer in

        a negligent or intentionally malicious manner causing severe harm to Plaintiff.

     34. To the extent that Company would assert Driver was operating with an intention

        outside the scope of his employment, Company is liable for the negligent hiring,

        retention, and supervising of Driver.

                                  Count 3: Respondeat Superior

     35. Plaintiff restates and reaffirms paragraphs one (1) through forty-three (32) above,

        as if the same were wholly set out herein.

     36. To the extent that Defendants concede that Driver was operating the semi-tractor-

        trailer within the scope of his employment, respondeat superior provides the

        proper standard for a direct action against Company.

     37. In the operation of the semi-tractor-trailer Company was the principal/master and

        Driver was the agent/servant in the hauling or return therefrom of chattel

        belonging to the Company.

     38. Driver was acting within the scope of his employment and Company is

        vicariously liable for his negligence pursuant to the legal theory of respondeat

        superior. Wilson v. Edward Hosp,, 2012 IL 112898, ] 18, 981 N.E.2d 971, 978;

        Oliveira-Brooks v. Re/Max International. Inc., 372 Ill.App.3d 127, 134,309

        Ill.Dec. 889, 865 N.E.2d 252 (2007); Gilbert v. Sycamore Municipal Hospital,

        156 111.2d 511, 525, 190 Ill.Dec. 758, 622 N.E.2d 788 (1993).
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 9 of 25 Page ID #14




     39. Company, under the theory ofrespondeat superior is vicariously responsible for

        damages resulting from a specific act of negligence committed by the Driver

        and/or other employees within the scope of his/her/their employment.



                                Plaintiffs' Request for Relief

     40. Plaintiff requests that this court grant these Plaintiffs damages in an amount to be

        determined at jury trial for his injuries suffered as a result of Defendants'

        negligence, intentional conduct, and/or lack of care.

                                Respectfully submitted,




                                Robert T. Garwood, IL ATTY: 6320653
                                MORGAN & MORGAN
                                20 NW 3, Suite 940
                                Evansville, Indiana 4 7708
                                Telephone: 812-850-6870
                                Facsimile: (812) 850-6884
                                Email: rgarwood@forthepeople.com
                                Counsel for Plaintiff
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 10 of 25 Page ID #15




                                         AFFIDAVIT

           The Undersigned, Thomas Gordon, hereby certifies that the statements made in
   the foregoing documents are true and accurate to the best of her knowledge, information,
   and belief.

   Pursuant to Rule 222(b) of the Illinois Rules and observing the spirit of the decision in
   Grady v. Marchini, 375 Ill. App. 3d 174, 178-79 (4th Dist. 2007) Plaintiff hereby attaches
   this affidavit to further state and support that:

      1. The information as stated in the Original Complaint hereinabove attached, is true
         and accurate as to the recollection of the Plaintiff; and
      2. The amount of damages necessary to make the Plaintiff whole is expected to
         exceed Fifty Thousand Dollars and No Cents ($50,000.00).

   FURTHER THE AFFIANT SAYETH NOT.




                                         I                                             y

                                                Thomas Gordon, Affiant, Plaintiff


           Sworn to and subscribed before me this day of                              ~
   2019.




                                               NOTARY PUBLIC
                                               County of                 _, State of Florida


   My Commission Expires:
                                Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 11 of 25 Page ID #16




@ Corporations and Charities Filing System
Business Information
 BUSINESS INFORMATION


                                                   Business Name: SYSTEM TRANSPORT, INC.                                                                 UBI Number: 600 105 284

                                                    Bu5iess Type: WA PUBLIC UTILITY CORPORATION                                                       EU5e55 Status; ACTINE


                                      rincpa Office Street Address: 7405.5 HAYFORD RD, CHENEY, WA, 99004, UNITED STATES                rinopal Office Mai.ng Address: PO BOX 3456, SPOKANE, WA, 99220-3456, UNITED STATES

                                                   Expiration Date: 05/31/2020                                                                            Jurisdiction:   UNITED STATES, WASHINGTON


                                       Formation/ Registration Date: 05/25/1972                                                                     Period of Duration: PERPETUAL

                                                      Inactive ate

                                                Nature of Business:; OTHER SERVICES




 REGISTERED AGENT INFORMATION


                                Registered Agent Name: JAMES C WILLIAMS


                                       Street Address: S 7405 HAYFORD RD, CHENEY, WA, 99004-0000, UNITED STATES                         Mailing Address: PO BOX 3456, SP0KANE, WA, 99220-3456, UNITED STATES




 GOVERNORS


  Title                                             Governors'Type                                                        EntityName   First Name                                           Last Name

  GOVERNOR                                          INDIVIDUAL                                                                         DENNIS                                               WILLIAMS



  GOVERNOR                                          INDIVIDUAL                                                                         JAMES                                                WILLIAMS




 Ill                                                                                                                                                                TSCITO NCAA ID                             Return to Business Search




                                                                                                        DEFENDANT'S
                                                                                                    ; pg
  Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 12 of 25 Page ID #17



                                                                                                                                         p T
                                                                                                                                         L la
                                                                                              ONTARIO                            QUEBEC




                                                        NORTH
                                      MONTANA           DAKOTA
                                                                  MINNESOTA                                         Ottawa             Montreal   I
                                                                                                                             @     o       .J
                                                        SOUTH                  WISC      ON SIN                                  = =-       MAINE
                                                        DAKOTA                                                   Toronto /      VT
                                                                                               MICHIGAN             Q             NH
                                           WYOMING                                                                   J NEW.YORK),4,,
                                                                           IO WA
                                                        NEBRASKA                                                                   CT RI




                                                                                                         OHIO,      tiNi

                                  U   TA
                                                un9States                                      INDIANA                       0Philadelphia




             Los Angeles
                                                              OKL AHO M
                                                                        diNSA!
                                                                                         ',,,:::;:;·~·~,""
                 0
                         San Di                                  Dallas
                                                                   0
                                                                          MISS!          sso.             «3'3J
                     0                                                                        AAB AMA
                                                                                                    GEORGIA
                                                                           LEO +IS1At    IA
                                                                       0
                                                                   Houston
                                                                                                         EL ORIDA



                                                     Mexico


 Go gle                                                                                 Map data ©2020 Google, INEGI, ORION-ME

HOME/ LOCATIONS




                                      Our Locations
                                      RECRUITING: 800-762-3776




01 I HEADQUARTERS                      02 I BLOOMINGTON                                 03 I DENVER




7405 S Hayford Rd.                     2549 S Willow Ave.                               6135 Lipan St. Suite 101
Cheney, WA 99004                       Bloomington, CA 92316                            Denver, CO 80221
800-541-4213                           800-541-4213                                     866-403-4760
                                                DEFENDANT'S
                                              j ye
   Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 13 of 25 Page ID #18




04 [GARY                     05 I KANSAS CITY            06 I LONGVIEW




6515 E Melton Ave.           804 N Meadowbrook Dr.       146 Industrial Way
Gary, IN 46403               Suite 112                   Longview, WA 98632
800-541-4213                 Olathe, KS 66062            888-525-4157
                             866-519-5773




07 I OKLAHOMA CITY           08 [ PHOENIX                09 I STOCKTON




7501 SW 29th St.             1820 W Broadway Rd.         707 E Roth Rd.
Oklahoma City, OK, 73179     Phoenix, AZ 85041           French Camp, CA 95231
509-363-3882                 800-214-8167                800-624-2900



10 ] FRESNO                  11 I ROCK HILL              12 ] CALDWELL




3767 E. Church Ave.          1444 E. Main St.            2103 Franklin Road
Fresno, CA, 93725            Rock Hill, SC, 29730        Caldwell, ID 83686
509-363-3882                                             208-810-4446
               Is,

                                     Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 14 of 25 Page ID #19
    SENDER: COMPLETE THIS SECTION
                                                              SAISA2IA}
    I Cornplate items 1, 2, and 3,
    ts Print your name and address on the reverse                                                                [) Agent
       so that we can return the card to you.                                                                 LJ Addressee
    ta Attach this card to the back of the maiipiece,                                        ~            C. Date of Del'very
       or on the front if space permits.
    1. Article Addressed to:
                                                              D. Is delivery acdregs.glflerentfrom tem 1? LJ Yes

    r#n
   e,Jg.1  op+n,  7RA],
     €/9.0.4 'hhenun
                                                                  It YES, enter delivdry address below:         [J No



      706csrta,fo.@
     /'ur
        ea d# 04cl
                                                 y         [3. Service Type                         D Priority Mall Expreses@

       lL:III
          9590 9402 4905 9032 5015 32
                                                           [fj---- ff
                                                           [icesoswuesttctaotvery                   tjrtem' rocopttc
                                                           CJ Ccllact on Delver}y                     Merchandise
a 5caw±cob«ivy Ressie tewa-y Dsine±rs 6orerrents    712.,                                                                            1672
7a1 n '"'"'"Id M4.,          a Slgne!u,&Conlirmtr!loo
_7 26#BDDB2 771 =001                                              gs"row                              "=8«
   PS Form 3811, July 2015 PSN 7530-02-000-9055             > "
                                          8 kl
                                                                                                 Domestic Return Receipt y




Complete items 1, 2, and 3,
 I Print your name and address on the reverse
   so that we can return the card to you.
# Attach this card to the back of the mailploco,
   or on the front if space permits,
 1. Article Addressedto:                                  D. Ls delivery addressdifferent from
                                                             tf YES, enter delivery address below:          [] No
Ou±h9Au-nt;l@
  Ur. to xH
 CJpgonun t 48a0
                                                        3. Service Type                          CO Priority Mall Express®

     III ER III AI
       9590 9402 4905 9032 5015 63
                                                        ]Adu't Signeturs
                                                        3&53 + » 9ggg;"""se
                                                        D Corti/fled Ma! Restricted Devery
                                                                                                 D Registered Mar

                                                                                                 DJ ReturnReceiptfor
                                                        O~ on Delivery                             Merchandise
•I case±on bevery Beste±ad.Devey D Snature corner                                                                               2Cs..s.   7..
          7015 2490 a1 7761 s+7l "aazsa                                                          "Egf"Ct;""
 PS Form 3811, July 2015 PsN 7s30-02-000-9053                                                Domestic Return Receipt



                                                                                                        DEFENDANT'S
                                                                                                    )          ®per
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 15 of 25 Page ID #20




 IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT FOR WILLIAMSON
                          COUNTY ILLINOIS

                                                   )
Thomas Newton Gordon, Sr.                          )        JURY TRIAL DEMANDED
    Plaintiff,                                     )
                                                   )
    -VS-                                           )        Claim#:
                                                   )
Ramon Guerrero,                                    )
and                                                )
System Transport, Inc.,                            )
     Defendants.                                   )


                                                SUMMONS
                                                   (30 Days)

To the herein named Defendant/Respondent:

                               Last know address of Defendant/Respondent:

                                            System Transport, Inc.
                                            c/o James C. Williams
                                          7405 South Hayford Road,
                                         Cheney, Washington, 99004

                                               Mailing Address:
                                                PO Box 3456
                                             Spokane, WA 99220

You are summoned and required to file a written answer or other pleading at the Vermilion County
Courthouse in the office of the Clerk of the Circuit Court, Williamson County Courthouse 200 West
Jefferson Street, Marion, IL 62959, within 30 days after service of this Summons. not counting the day of
service. IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
ASKED IN THE COMPLAINT.

Attention: E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you
must first create an account with an e-filing service provider. Visit https://efile.illinoiscourts.gov/service-
providers.htm to learn more and to select a service provider. If you need additional help or have trouble
e-filing, visit http://www.illinoiscourts.gov/fag/gethelp.asp

To the Officer: This Summons must be returned by the Officer or other person to whom it was given for
service, with endorsement of service and fees, if any, immediately after service. If service cannot be
made, this Summons shall be returned so endorsed.

This Summons may not be served later than 30 days after its date.

                                            DEFENDANT'S
                                        }      @ow
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 16 of 25 Page ID #21




                   (Seal of Court)                                   ,                                ](]'])



                                                                     Clerk of the Circuit Court,
                                                                     Angie Kochan
                                                                     Williamson County Courthouse, First Circuit
                                                                     200 West Jefferson Street
                                                                     Marion, IL 62959


Robert T. Garwood, IL ATTY: 6320653
Morgan & Morgan
20 NW 3, Suite 940
Evansville, Indiana 47708
Telephone: 812-850-6870
rgarwood@forthepeople.com
Counsel for Plaintiff


NOTE: The filing of an appearance or answer with the Clerk of the Circuit Court requires a statutory filing
fee payable at the time of filing.



DATE OF SERVICE:                                             _. 2019
(Date to be Inserted by Officer on copy left with Respondent or other person)
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 17 of 25 Page ID #22




    IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT FOR WILLIAMSON
                             COUNTY ILLINOIS

                                                   )
   Thomas Newton Gordon, Sr.                       )      JURY TRIAL DEMANDED
       Plaintiff,                                  )
                                                   )
      -VS-                                         )       Claim#:
                                                   )
   Ramon Guerrero,                                 )
   and                                             )
   System Transport, Inc.,                         )
        Defendants.                                )

                                  Complaint for Damages


             Comes now the Plaintiff, Thomas Newton Gordon, Sr., represented by the

   undersigned counsel and sets forth the following:

      1. Plaintiff, Thomas Newton Gordon, Sr. (hereinafter Plaintiff"), is a resident of

           Citrus County, in the State of Florida, and is a Citizen of the United States.

           Plaintiff is seventy-three (73) years old. He currently resides at 9065 North

           Golfview Drive, Citrus Springs, Florida, 34434.

      2. Defendant, Ramon Guerrero (hereinafter "Driver" or collectively as

           Defendants"), upon information and belief is the employee of named co-

             Defendant, System Transport, Inc. as a interstate transport, and believes to have a

             permanent address for service is 1695 W Cochran St., Tucson, AZ 85746-1320.

      3.     Defendant, System Transport, Inc. (Hereinafter "Company" collectively as

             Defendants), upon information and belief is a company with its principal place

             of business in the County of Spokane, State of Washington. Upon the belief of
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 18 of 25 Page ID #23




         Plaintiff, Defendant currently operates from a physical address located at 7405

         South Hayford Road, Cheney, Washington, 99004.

                                    Jurisdiction and Venue

      4. This court has jurisdiction over this matter pursuant to the Illinois Code of Civil

         Procedure, 735 Ill. Comp. Stat. 5/2-101, et. seq., more specifically among other

         sections 735 Ill. Comp. Stat. 5/2-208 and 735 Ill. Comp. Stat. 5/2-209. The events

         occurred in Williamson County, State of Illinois. As the events occurred in

         Williamson County, this court possesses jurisdiction and is the proper venue to

         hear this dispute.

                                  Facts Common to All Counts

      5. On the afternoon of July 16,2019, at approximately 4:30 p.m., Plaintiff was

         driving his 1998 Mazda Proteg& on Interstate 57 Southbound, through the

         construction zone located near mile marker sixty (60) in Williamson County,

         State of Illinois.

      6. Driver on or about the same time was driving a 2013 Kenworth T660 semi-tractor

         trailer, owned or leased by Company for the benefit of its business, on Interstate

         57 Southbound, through the construction zone located near the sixty (60) mile

         marker in Williamson County, State of Illinois, coming up rapidly upon the rear

         of Plaintiffs vehicle.
                 I
      7. Plaintiff was at all times following the Rules of the Road and applicable laws

         concerning traffic conditions pursuant to 625 Illinois Compiled Statute Act 5,

         Chapter 11, et seq., as he was observing a reasonable speed in observance of the
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 19 of 25 Page ID #24




         construction zone he was traveling within, pursuant to the mandates of 625 Ill.

         Com[. Stat. 5/11-601(a).

      8. Plaintiff looked up in the review mirror to see Driver barreling at him and his wife

         at a high rate of speed.

      9. Plaintiff then realized that Defendant was not attempting to adjust his speed as to

         account for being in a construction zone or in consideration of the dense nature of

         the traffic he was quickly approaching, as was legally required of Defendant. By

         the time that Plaintiff had any indication there would be a collision, he could only

         brace himself for impact. He had not time to warn his wife of the first crash of

         the semi into his car's rear bumper.

      10. Plaintiff had no ability or clear chance to avoid the collision with Driver, after the

         latter failed to utilize caution as he approached the dense traffic and construction

         zone on Southbound Interstate 57. Plaintiff had no reason to believe that Driver

         would fail to obey the reasonable Rules of the Road and all other laws of Illinois

         in his operation of Company's semi.

      11. As horrifying as it was to be struck once by a semi moving at a high rate of speed,

         Driver's careless conduct was not over. Plaintiff continued to watch in his

         rearview mirror, this time have adequate notice to warn his wife to brace for

         impact, as Driver careened into Plaintiff's rear bumper for a second time.

      12. As Plaintiff was struck from behind while reasonably observing and complying

         with the Rules of the Road and accounting for the traffic within the construction

         zone, there was nothing he could have done to avoid either collision collision.
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 20 of 25 Page ID #25




      13. Driver disregard the Rules of the Road, causing both collisions with the vehicle

         Plaintiff was driving.

      14. It is unkn own how fast Driver was traveling at the time of the accident, but it is

         known that speed was more than the posted speed limit being observed by

         Plaintiff.

      15. Driver's front and side view(s) were unobstructed, and the accident was not

         caused due to any visual obstructions to the Driver, other than those that would

         have come from his failing to observe a reasonable following distance.

      16. The collision is not in any way attributable to weather conditions at the time of

         impact.

      17. Illinois State Police responded but the patrolman refused to write a report,

         because it was going to take too long when he personally felt the damage cause

         was not worth his time. He returned to the weigh station from which he had

         responded after having the parties exchanged information.

      18. The Plaintiff did suffer permanent and serious injury as a result of the collision.

                                     Count 1: Negligence

      19. Plaintiff restates and reaffirms paragraphs one ( 1) through (16) above, as if the

         same were wholly set out herein.

      20. Driver had a duty to observe reasonable care, drive within the speed limits, and

         operate his vehicle according to the Rules of the Road under Illinois law.

      21. Driver also had a duty to keep and maintain a proper lookout when driving on a

         roadway. See. Guy v. Steurer, 239 Ill. App. 3d 304, 606 N.E.2d 852 (1992)( a

         driver has a duty to keep proper lookout, observe due care, and drive as prudent
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 21 of 25 Page ID #26




          person would to avoid collision when danger is discovered, or should have been

          discovered by exercise of reasonable care.)

      22. Driver had a heightened duty to be mindful of hazards while operating the

          Company's semi on Highway 57 at or about mile marker 60 in Williamson

          County. See. Id.

      23. Driver breached his duty to not follow another vehicle more closely than is

          reasonable and prudent, having due regard for the speed of such vehicles and the

          traffic upon and the condition of the highway. 625 Ill. Comp. Stat. 5/11-710.

      24. Driver breached his duties to: operate his vehicle upon any highway of this State

          at a speed which was not greater than is reasonable and proper with regard to

         traffic conditions and the use of the highway, and to refrain from action that

          endangers the safety of any person or property of another. 625 Ill. Comp. Stat.

          5/11-601.

      25. As a direct and proximate result of Driver's breach of duty, Plaintiff has incurred

          and continue to incur significant physical and emotional injuries.

      26. As a direct and proximate cause of Driver's breach of duty Plaintiff has been in

         pain resulting from the accident.

      27. In an attempt to treat his injuries and lessen the pain, Plaintiff has sought the

          services of hospitals, physicians, medical technicians, and other medical

         personnel for treatment, medications, and other medical services thereby incurring

          medical expenses.
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 22 of 25 Page ID #27




      28. Plaintiffs will require additional medical care and treatment in the future to treat

          the aforementioned injuries incurred as a direct and proximate result of this

          accident.

                                    Count 2: Negligence in Hiring

      29. Plaintiff restates and reaffirms paragraphs one (1) through (26) above, as if the

          same were wholly set out herein.

      30. To the extent that Defendants might claim Driver's negligence was outside of the

          scope of his employment, Defendants are thereby responsible for the negligent

         acts of hiring and retention of Driver. See. 's Doe v. Catholic Bishop of Chicago,

         2017 IL App (1st) 162388, 82 N.E.3d 1229, reh'g denied (Aug. 18, 2017), appeal

         denied, 94 N.E.3d 649 (Ill. 2018). See also. Carter v. Skokie Valley Detective

         Agency, Ltd., 628 N.E.2d 602,604 (Ill. App. Ct. 1993); Anicich v. Home Depot

         U.S.A., Inc. 852 F.3d 643, 649 (7th Cir. 2017); Van Home v. Muller, 705 N.E.2d

         898,905 (Ill. 1999); RESTATEMENT (SECOND) OF AGENCY $ 219(1)

         (1958); see, e.g., Pyne v.Witmer, 543 N.E.2d 1304, 1308 (Ill. 1989).

      31. Whether the failure of Company lies in the its actions of negligent hiring,

         negligent retention, or negligent supervision has no significant distinction under

         Illinois law. To the extent that road rage or other reason would explain Driver's

         violent behavior as being outside of the scope of his employment, Company

         would be responsible for the negligent hiring, retention, and/or supervision of

         Driver. See. Zahl y. Kripa, 927 N.E.2d 262,283 (Ill. App. Ct. 2010) (citing Van

         Home, 705 N.E.2d at 904).
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 23 of 25 Page ID #28




      32. At all relevant times hereto, Driver was operating a semi-tractor-trailer entrusted

         to him and/or operated by him by for the benefit of the Company with the hauling

         and/or use of Company's chattel to meet a Company objective.

      33. Driver at the time of the two collisions operated Company's semi-tractor-trailer in

         a negligent or intentionally malicious mann er causing severe harm to Plaintiff.

      34. To the extent that Company would assert Driver was operating with an intention

         outside the scope of his employment, Company is liable for the negligent hiring,

         retention, and supervising of Driver.

                                   Count 3: Respondeat Superior

      35. Plaintiff restates and reaffirms paragraphs one (1) through forty-three (32) above,

         as if the same were wholly set out herein.

      36. To the extent that Defendants concede that Driver was operating the semi-tractor-

         trailer within the scope of his employment, respondeat superior provides the

         proper standard for a direct action against Company.

      37. In the operation of the semi-tractor-trailer Company was the principal/master and

         Driver was the agent/servant in the hauling or return therefrom of chattel

         belonging to the Company.

      38. Driver was acting within the scope of his employment and Company is

         vicariously liable for his negligence pursuant to the legal theory of respondeat

         superior. Wilson v. Edward Hosp,, 2012 IL 112898, ~ 18, 981 N.E.2d 971, 978;

         Oliveira-Brooks v. Re/Max International. Inc., 372 Ill.App.3d 127, 134,309

         Ill.Dec. 889, 865 N.E.2d 252 (2007); Gilbert v. Sycamore Municipal Hospital,

          156 111.2d 511, 525, 190 Ill.Dec. 758,622 N.E.2d 788 (1993).
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 24 of 25 Page ID #29




      39. Company, under the theory ofrespondeat superior is vicariously responsible for

         damages resulting from a specific act of negligence committed by the Driver

         and/or other employees within the scope of his/her/their employment.



                                 Plaintiffs' Request for Relief

      40. Plaintiff requests that this court grant these Plaintiffs damages in an amount to be

         determined at jury trial for his injuries suffered as a result of Defendants'

         negligence, intentional conduct, and/or lack of care.

                                 Respectfully submitted,




                                Robert T. Garwood, IL ATTY: 6320653
                                MORGAN & MORGAN
                                20 NW 3, Suite 940
                                Evansville, Indiana 4 7708
                                Telephone: 812-850-6870
                                Facsimile: (812) 850-6884
                                Email: rgarwood@forthepeople.com
                                 Counsel for Plaintiff
Case 3:20-cv-00289-MAB Document 1-1 Filed 03/18/20 Page 25 of 25 Page ID #30




                                        AFFIDAVIT

           The Undersigned, Thomas Gordon, hereby certifies that the statements made in
   the foregoing documents are true and accurate to the best of her knowledge, information,
   and belief.

   Pursuant to Rule 222(b) of the Illinois Rules and observing the spirit of the decision in
   Grady v. Marchini, 375 Ill. App. 3d 174, 178-79 (4th Dist. 2007) Plaintiffhereby attaches
   this affidavit to further state and support that:

      1. The information as stated in the Original Complaint hereinabove attached, is true
         and accurate as to the recollection of the Plaintiff; and
      2. The amount of damages necessary to make the Plaintiff whole is expected to
         exceed Fifty Thousand Dollars and No Cents ($50,000.00).

   FURTHER THE AFFIANT SA VETH NOT.




                                        I
                                               Thomas Gordon, Affiant, Plaintiff


           Sworn to and subscribed before me this __ day of                           ~
   2019.




                                               NOTARY PUBLIC
                                               County of_,State of Florida


   My Commission Expires:
